DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9 and 15 recite a system and methods for selecting electrical stimulation parameters for stimulating a patient.
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed to a system and claims 9 and 15 are directed to methods and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites a system comprising iteratively performing the following for each of a plurality of values of a particular stimulation parameter, each of the values corresponding to a respective electric field: positioning,  the electric field at each of a plurality of locations about the leadwire; and for each of the locations, obtaining, clinical effect information regarding a stimulation of the patient tissue produced by the electric field at the location, wherein the obtained clinical effect information includes at least one therapeutic effect value or adverse side effect value; and based on the obtained clinical effect information, identifying a combination of a selected value for the particular stimulation parameter and a selected location about the leadwire at which to perform stimulation using the selected value, wherein the identifying comprises, within a graph that plots the therapeutic effect values and the adverse side effect values for the values of the particular stimulation parameter and the locations about the leadwire, identifying a region of the graph in which the plotted therapeutic effect values are lower than the plotted adverse side effect values and identifying the combination in the region. 
Similarly claim 9 recites a method  for selecting stimulation parameters for a leadwire implanted in patient tissue comprising: for each of a plurality of values for a particular stimulation parameter, each of the values corresponding to a respective electric field, obtaining clinical effect information regarding a stimulation of the patient tissue produced by the respective electric field at each of a plurality of locations about the leadwire; displaying a graph plotting the obtained clinical effect information against the values for the particular stimulation parameter and the locations about the leadwire; receiving a user selection of a point on the graph, wherein the point corresponds to a first value of the particular stimulation parameter and a first location about the leadwire; and initiating a signal to program an implantable pulse generator with the first value of the particular stimulation parameter and a selection of one or more 32Attorney Docket No. BSNC-1-535.7 electrodes on the leadwire corresponding to the first location about the leadwire to produce electrical stimulation.  
Claim 15 recites a method for selecting stimulation parameters for a leadwire implanted in patient tissue and comprising a plurality of electrodes, wherein the plurality of electrodes comprises at least one set of two or more directional electrodes, wherein the directional electrodes of each set are disposed at a same longitudinal level of the leadwire but at different circumferential positions, the method comprising: for each of a plurality of values for a particular stimulation parameter, each of the values corresponding to a respective electric field produced by a combination of one or more electrodes of the leadwire, obtaining clinical effect information regarding stimulation of the patient tissue produced by the respective electric field; and 33Attorney Docket No. BSNC-1-535.7 displaying a graph plotting the obtained clinical effect information as data points, wherein each data point is characterized by an angle of rotation and a radius from a center of the graph, wherein the radius corresponds to the value for the particular stimulation parameter for the data point and the angle of rotation corresponds to a direction characterizing the electric field for the data point.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 9, and 15 recite an abstract idea of mental processes. 
The limitations as drafted in the claims, under its broadest reasonable interpretation, covers performance of the claimed steps in the mind, but for the recitation of a generic processor. Other than reciting a generic processor and a generic lead wires comprising electrodes and display, nothing in the elements of the claims precludes the step from practically being performed in the mind or manually by a clinician. For example a clinician can perform the steps of plotting a field around a lead wire and electrodes on a piece of paper and marking clinical effect information based on their previous experience or clinician notes and draw graphs and identify regions of the graphs for selecting electrical stimulation parameters for stimulating a patient and finalize the stimulation parameters and thus “initiate a signal” to program a neurostimulator.
Furthermore claims 2-8, 10-14, 16-20 recite additional steps that can be manually performed by the clinician using the graphs.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 9 and 15 recite the additional elements of a “processor”, “a leadwire comprising directional electrodes” and a “display”. However, these elements are recited at a high level of generality and performing the function of generic data processing such that they amount to no more than mere instructions to simply implement the abstract idea using generic computer components. See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, “processor”, “a leadwire comprising directional electrodes” and a “display” as recited to perform the claimed steps of positioning, the electric field, obtaining, clinical effect information, identifying a combination of a selected value within a graph and identifying a region of the graph amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. These additional elements are well‐understood, routine and conventional limitations that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  Therefore, the claims are not patent eligible. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 -14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9561380. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. US 9561380 are obvious over the claims of the instant application as shown below.  Further dependent claims 10-14 recite similar limitations as some of the dependent claims (e.g. claims 4, 9, 12 and 16) of U.S. Patent No. US 9561380.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9821167. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9821167 are obvious over the claims of the instant application as shown below.  Further dependent claims 10-14 recite similar limitations as some of the dependent claims (e.g. claims 3, 5-8) of U.S. Patent No.9821167.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10016610. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No.10016610 are obvious over the claims of the instant application as shown below.  Further dependent claims 10-14 recite similar limitations as some of the dependent claims (e.g. claims 3, 7-10) of U.S. Patent No.10016610.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 While no prior art rejection has been provided the claims are not indicated as allowable due to the rejection under 35 U.S.C. 101 and double patenting rejections discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goetz et al (U.S. Patent Application Publication Number: US 2011/0307032A1 hereinafter “Goetz”) teaches a neurostimulation device comprising a processor and a display and a leadwire comprising electrodes (e.g. Fig 1,2 19-23) and a method that comprises receiving, via a programmer for an electrical stimulator, user input indicating a target stimulation zone, and controlling the electrical stimulator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/           Primary Examiner, Art Unit 3792